Citation Nr: 0733701	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960. 

Procedural history

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) in which service connection was 
denied for bilateral hearing loss and tinnitus.


FINDINGS OF FACT


1.  The veteran was exposed to hazardous noise during 
service.

2.  The veteran has been diagnosed with bilateral hearing 
loss.

3.  The competent medical evidence indicates that the 
veteran's bilateral hearing loss is not related to the in-
service noise exposure or to any other incident of the 
veteran's military service.

4.  The veteran has been diagnosed with tinnitus.

5.  The competent medical evidence indicates that the 
veteran's tinnitus is not related to the in-service noise 
exposure or any other incident of the veteran's military 
service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims for service connection 
for bilateral hearing loss and tinnitus in a letter sent in 
October 2003, which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter informed the 
veteran of the evidence necessary to establish service 
connection.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims 
of service connection for bilateral hearing loss and 
tinnitus.

As for the evidence to be provided by the veteran, in the 
VCAA letter the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on his claims.  
[VA examinations were conducted in December 2003 and February 
2005.]

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the RO told the veteran that he may 
submit the evidence relevant to his claims.  This request is 
open ended.  The VCAA letter thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims for service connection for bilateral hearing loss 
and tinnitus were initially adjudicated by the RO in January 
2004, after the October 2003 VCAA letter.  Therefore, the 
timing of the VCAA notice which was given with regard to the 
four elements of 38 U.S.C.A. § 5103 is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3), connection between the veteran's service and the 
disability, is in dispute, and that matter was addressed by 
the VCAA letter described above.  The RO has not addressed 
element (4), degree of disability, and element (5), effective 
date, in a VCAA letter.  However, because the Board concludes 
below that the preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss and 
tinnitus, any questions as to the appropriate disability 
ratings and effective dates to be assigned are rendered moot.  
The Board accordingly finds that there is no prejudice to the 
veteran as to the lack of notice as to the fourth and fifth 
elements in Dingess/Hartman.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the lack of 
notice as to the fourth and fifth elements in 
Dingess/Hartman.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.    See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his service connection claims, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating them.  The evidence of record includes the 
veteran's service medical records, private treatment records, 
and reports of December 2003 and February 2005 VA 
examinations, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative who presented argument on his behalf.  He has 
not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.



Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
bilateral hearing loss as defined by VA.  The reports of the 
December 2003 and February 2005 VA audiological examinations 
show that the puretone thresholds at 3000 and 4004 Hertz in 
the left ear are 40 decibels.  
The report of the February 2005 VA examination reflects that 
the puretone threshold at 4000 Hertz in the right ear is 40 
decibels.  See 38 C.F.R. § 3.385 (2007).  The Board finds 
that element (1) is satisfied.

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

Concerning in-service disease, a review of service medical 
records reveals no evidence of hearing loss disability as 
defined by VA in either ear.  In particular, the reports of 
the June 1956 entrance examination and the May 1960 discharge 
examination were pertinently negative.  The Board observes in 
this connection, however, that no standard audiology testing 
was performed; instead, a "whisper voice test" was 
administered, which reportedly showed 15/15 in each ear.  The 
veteran was given a physical profile of 1 for hearing on both 
examinations.  
[See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
[Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  Under the categories 
of PULHES, the "H" stands for "hearing"; the number "1" 
indicated that he had a high level of medical fitness upon 
his separation from service.  See McIntosh v. Brown, 4 Vet. 
App. 553, 555 (1993).]  

Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-
year presumptive period after separation from service.  See 
38 C.F.R. § § 3.307, 3.309.  Hearing loss was initially 
diagnosed in 1986, decades after service.  Accordingly, 
Hickson element (2) is not met with respect to disease.

Turning to in-service incurrence of injury, the veteran has 
asserted that he was exposed to loud noises on flight lines 
during his job assignment as an airplane mechanic.  The Board 
accepts that he may have been exposed to acoustic trauma.  
In-service incurrence of injury, that is to say hazardous 
noise exposure, has arguably been shown, and Hickson element 
(2) is therefore satisfied.

Moving to the element (3), medical nexus, there is of record 
only one competent nexus opinion, the report of the February 
2005 VA audiological examination.  That opinion was not 
favorable to the veteran's claim.  The February 2005 VA 
examiner stated that it is less likely than not that the 
veteran's current hearing loss is related to military 
service.  The examiner noted that the whisper voice test was 
15/15 on the separation examination.  The examiner also noted 
that the veteran indicated on separation that he did not have 
any ear problems.  The examiner concluded that the veteran's 
response meant that he had no concerns about his hearing at 
that time.  

The only other evidence which purports to relate the 
veteran's bilateral hearing loss to events in service comes 
from the statements of the veteran himself and his 
representative.  

In a May 2005 VA Form 1-646 (statement of accredited 
representative in appealed case), the veteran's 
representative argues that the whisper test does not 
accurately assess high-frequency hearing loss and that such a 
test does not prove or disprove normal hearing.  The Board 
disagrees, at least with respect to the second half of the 
premise.  While audiometric testing is undoubtedly more 
precise than whisper voice test, the whisper voice test is an 
alternative means of testing hearing.  In that regard, 15/15 
feet for whispered voice test, which was the veteran's test 
result, is considered "normal."  See Smith v. Derwinski, 2 
Vet. App. 137, 138, 140 (1992).  

Moreover, as discussed above there is a competent medical 
opinion which does not discount, and indeed relies to some 
extent upon, the whisper test administered on separation.  It 
therefore appears from the evidence of record that the 
whisper test is an indicator of normal hearing on separation 
from military service.

In the May 2005 VA Form 1-646, the veteran's representative 
also argues, citing Reonal v. Brown, 5 Vet. App. 458 (1993) 
and Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), that the 
medical nexus opinion was fatally flawed in that it was based 
on an inaccurate factual premise the veteran's indication on 
separation that he had no ear problems.  However, a veteran 
is competent to report on his own symptomatology, or, as in 
this case, that he had no symptomatology.  Moreover, the 
veteran's negative report is supported by the contemporaneous 
evidence of record, namely the report of the May 1960 
separation examination.  

In addition, the remainder of the veteran's service records 
are pertinently negative for ear or hearing problems, as are 
the medical records for several decades after service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  

Therefore, while the veteran and his representative may 
believe that in hindsight the information provided by the 
veteran on the separation examination was inaccurate, the 
February 2005 VA examiner's opinion in fact is based on an 
accurate reporting of the evidence contained in the service 
medical records.

The veteran submitted an April 1986 private treatment record 
which indicated that the etiology of his hearing loss was 
noise exposure.  However, that treatment record does not note 
in-service noise exposure, and in fact suggests that the 
veteran had post-service recreational noise exposure.

To the extent that the veteran himself contends that he had 
hearing loss as defined in VA regulations during service, it 
is now well established that lay persons without medical 
training, such as the veteran and his representative, without 
medical training are not competent to comment on medical 
mattes such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  Moreover, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Specifically, there is no competent medical evidence 
that the veteran was diagnosed with or treated for bilateral 
hearing loss until decades after his separation from service.  
Further, the veteran's report of bilateral hearing loss was 
not asserted until many years after separation from service, 
incident to his August 2003 claim for VA benefits.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
bilateral hearing loss.  Hickson element (3) is not met, and 
the veteran's claim fails on that basis.

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The claim is therefore denied.

2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.



Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence demonstrates that the veteran 
currently has tinnitus.  The December 2003 and February 2005 
VA audiological examiners diagnosed tinnitus.

Moving to Hickson element (2), with respect to in-service 
disease, the veteran's service medical records do not reflect 
a diagnosis of tinnitus.  As noted above, the Board accepts 
that the veteran may have been exposed to acoustic trauma.  
In-service incurrence of injury, that is to say hazardous 
noise exposure, has been shown to be sufficient to satisfy 
Hickson element (2).

Moving to the element (3), medical nexus, there are of record 
two competent nexus opinions, the reports of the December 
2003 and February 2005 VA audiological examinations.  The 
December 2003 VA examiner opined that it was not likely that 
the veteran's tinnitus was connected with his military 
service.  The December 2003 VA examiner noted that the 
veteran stated that he first noticed his tinnitus in the late 
1970s, which was many years after active service.  The 
February 2005 VA examiner opined that it was less likely than 
not that the veteran's tinnitus is "service connected."  
The February 2005 VA examiner noted that there was no 
documentation of tinnitus in the service medical records, and 
that the veteran stated that he first noticed a problem with 
tinnitus in the latter part of the 1970s, long after service.  

These medical opinions appear to be congruent with the 
medical evidence of record, which in fact do not contain and 
reference to tinnitus in service or for many years 
thereafter.

The only evidence which purports to relate the veteran's 
tinnitus to events in service comes from the statements of 
the veteran himself and his representative.  As has been 
discussed above in connection with the first issue on appeal, 
their opinions are entitled to no weight of probative value.  
See Espiritu, supra.  

The veteran and his representative further contend that the 
December 2003 VA examiner misunderstood the veteran's history 
of tinnitus and that the veteran had reported that his 
tinnitus got worse in the late 1970s rather than beginning in 
the late 1970s.  There is, however, no sense in the 
examination report that the examiner was confused or that he 
misunderstood the veteran's report.  Moreover, the onset of 
tinnitus was reported to be in the later 1970's in both VA 
examination reports.
The opinions of the examiners appears to be based on the 
negative service medical records, which are not refuted by 
the veteran.

In any event, there is no question that the veteran has in 
fact contended that his tinnitus existed since service.  In 
particular, in a statement dated October 22, 2003 he 
indicated as follows:  "I have had this ringing in my ears 
ever since I was in the USAF on the flight lines working on 
aircraft engines." However, there is no competent medical 
evidence that the veteran was diagnosed with or treated for 
tinnitus until decades after his separation from service.  
See Voerth, supra.  
The veteran's reports of ringing in his ears during and after 
service were not asserted until many years after separation 
from service, notably incident to the August 2003 claim.  See 
Shaw, supra.

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
tinnitus.  Hickson element (3) is not met, and the veteran's 
claim fails on that basis.

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
tinnitus.  The claim is therefore denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


